DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 15 are entitled to a priority date of August 4, 2020.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims do not comply with the written description requirement because the claimed invention does not seem to match the disclosed invention in the speciation. Claim 1 requires the cold finger to move the liquified air from the dewar to a Stirling heat sink, the Stirling heat sink to expand the liquified air and to drive the electric generator. However, the disclosed invention has the Stirling engine working “due to a temperature difference between the copper cold finger extension (in contact with the stored liquid air) and the ambient air temperature of the Stirling engine heat sink” (Paragraph 41 of specification). The liquified air does not actually move and expand in the Stirling engine, but rather just acts as a cold source (heat sink) for the Stirling engine, opposite to the hot source (in this case ambient air). This is further supported by the fact that the specification fails to disclose any structure which would cause the liquid air to flow towards the Stirling engine. Claim 15 suffers from the same deficiency since it claims using expansion of the liquified air to drive pistons of the Stirling engine. Examiner suggests amending the claims to recite the actual disclosed invention in the specification. 

All other pending claims are rejected by virtue of their dependence on the rejected claims above. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, Line 9 recites the Stirling engine, which lacks antecedent basis. Examiner suggest amending to a Stirling engine. 

Claims 2 – 8 are rejected by virtue of their dependence on Claim 1. 


Allowable Subject Matter

Although no prior art is currently applied against the claims, due to the severity of the 112 rejections no determination can currently be made regarding patentability without considering the amendments applicant makes to address the 112 issues. Examiner also suggests applicant review the references below when amending the claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Jeong et al. (KR 20200071500) – closest art, Figure 1 discloses a LAES in which ambient air liquified using a Stirling cooler 30, stored in an insulated liquid air storage tank 100, and used as a cold source in a Stirling generator 40 to generated electricity 10b (see English translation).

Unger (US 2006/0026988) – see Figure 1, a Stirling cryocooler 16 has a cold head 20 that liquifies ambient air and stores it in an insulated container 13.

Takahashi (JP 2010243017) – see Figure 1, a cryocooler 4 has a head 3 that separates air and liquifies nitrogen stored in an insulated storage tank 1. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, September 2, 2022